             Case 5:19-cv-06879-BLF Document 204 Filed 07/13/21 Page 1 of 8



 1 BARRY SIMON (admitted pro hac vice)
   bsimon@wc.com
 2 JONATHAN B. PITT (admitted pro hac vice)
   jpitt@wc.com
 3 STEPHEN L. WOHLGEMUTH (admitted pro hac vice)
   swohlgemuth@wc.com
 4 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, N.W.
 5 Washington, DC 20005
   Telephone: (202) 434-5000
 6 Facsimile: (202) 434-5029

 7 JACK P. DICANIO (SBN 138782)
   jack.dicanio@skadden.com
 8 NIELS J. MELIUS (SBN 294181)
   niels.melius@skadden.com
 9 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   525 University Avenue
10 Palo Alto, CA 94301
   Telephone: (650) 470-4500
11 Facsimile: (650) 470-4570

12 Attorneys for Defendant

13 [Counsel for Plaintiff Listed on Signature Page]

14
                                 UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                       SAN JOSE DIVISION
17
   PALANTIR TECHNOLOGIES INC., a                      Case No. 5:19-cv-06879-BLF
18 Delaware corporation,
                                                      JOINT LETTER BRIEF RE:
19                 Plaintiff,                         DEFENDANT’S MOTION TO COMPEL
                                                      THE PRODUCTION OF DOCUMENTS
20         vs.                                        RESPONSIVE TO RFPS 68, 79, 90, AND 92

21 MARC L. ABRAMOWITZ, in his individual              Date:        N/A
   capacity and as trustee of the MARC                Time:        N/A
22 ABRAMOWITZ CHARITABLE TRUST                        Courtroom    5 (4th Floor)
   NO. 2, KT4 PARTNERS LLC, a Delaware                Judge:       Honorable Nathanael Cousins
23 limited liability company, and DOES 1 through
   50, inclusive,
24
                    Defendants.
25

26
27

28


                                         Case No. 5:19-cv-06879
                        JOINT LETTER BRIEF RE: DEFENDANT’S MOTION TO COMPEL
          Case 5:19-cv-06879-BLF Document 204 Filed 07/13/21 Page 2 of 8



Dear Magistrate Judge Cousins:

         The parties submit this joint letter pursuant to the Court’s standing orders.

    I.      Defendant’s Position

         Palantir contends that any damages in this case should include investigatory and legal fees
that it incurred in connection with three patent proceedings that it filed against Defendant Marc
Abramowitz. Palantir claims that it was supposedly “forced” to filed these proceedings as “a
result” of Abramowitz’s alleged misappropriation and to protect its “intellectual property.” But
Palantir has refused to timely provide Abramowitz with the documents needed to refute this novel
theory—namely, (1) documents that relate to the amount of fees that Palantir paid, and (2)
contemporaneous communications that relate to the actual reasons Palantir filed the proceedings.
The first category of documents will allow Abramowitz to contest whether Palantir has actually
paid fees in the amounts claimed, as well as their reasonableness; the second category will allow
Abramowitz to contest whether Palantir actually filed the proceedings as “a result” of the alleged
misappropriation, or whether they were “a result” of something else. Palantir has no basis for
withholding non-privileged documents on these topics. The same is true for privileged
communications, which are likely to be the only contemporaneous evidence of Palantir’s true
reasons for filing the proceedings at issue. At bottom, Palantir cannot seek significant damages
based on its untested, after-the-fact representation about why it filed these patent proceedings,
while at the same time asserting privilege over contemporaneous communications that reflect its
real reasons for bringing the weight of a $40 billion corporation to bear on an individual defendant.

        Background. Palantir’s allegations about damages have largely proven to be false.
Although Palantir’s complaint alleged that Defendant “damaged Palantir’s business opportunities”
and created a “competing business” that “profit[ed] off” Palantir’s technology, Dkt. 126 at ¶¶ 78-
79, discovery has shown that there never was any “competing business” and that Palantir has not
lost a single contract, customer, or opportunity because of anything that Abramowitz allegedly
did. Because Palantir’s traditional damages are non-existent, it has resorted to novel theories. It
has alleged that it is entitled to recover for costs investigating Abramowitz’s alleged conduct, as
well as over $4 million in legal fees that Palantir incurred in three patent proceedings against
Abramowitz: (1) a petition to institute a derivation proceeding before the USPTO (that was
denied), (2) a pending German case relating to the European applications, and (3) a proceeding
under 28 U.S.C. § 1782 that it filed to obtain discovery for use in Germany. All three of these
cases relate to Palantir’s “Cyber” technology, which Palantir has never commercialized.

        The only authority that Palantir has cited supporting this theory holds that fees are only
recoverable if the defendant’s misconduct makes it “necessary to incur [the] expense.” Food Servs.
of Am., Inc. v. Carrington, 2013 WL 4507593, at *14 (D. Ariz. Aug. 23, 2013). Palantir’s
complaint therefore alleges that it was “forced” to file the proceedings and that they were “not
voluntary but necessary to protect Palantir’s intellectual property rights.” Dkt. 126 at ¶ 79(e), (d).
Palantir alleges that these fees were “a result” of Defendant’s alleged misappropriation. Id. ¶ 79.

        By claiming that these proceedings were a direct “result” of Defendant’s alleged
misappropriation and “necessary to protect Palantir’s intellectual property rights,” Palantir has put
its reasons for initiating these proceedings at issue. After all, if Palantir initiated these proceedings
for reasons other than to protect its “intellectual property rights,” they would not have been
“forced” or a direct “result” of Defendant’s alleged misappropriation. Publicly available facts


                                                   1
            Case 5:19-cv-06879-BLF Document 204 Filed 07/13/21 Page 3 of 8



suggest that Palantir was not motivated by protecting its intellectual property. For example,
Palantir did not “need” to file an action before the USPTO, as it is already seeking an order from
this Court forcing Abramowitz to transfer his rights in the US patent applications. Dkt. 126, at p.
40-41. As to the German action, Abramowitz’s European patent applications had been in the
public domain and well-known to Palantir for over two years before Palantir filed suit. If Palantir
had truly been “forced” to file the German suit as a direct “result” of the alleged misappropriation,
it would have done so immediately. The facts strongly suggest that these proceedings were not
“forced” and were not a “result” of the alleged misappropriation but that Palantir filed them for
other reasons, such as to gain litigation leverage over Abramowitz as he pursues litigation in
Delaware arising out of Palantir’s intentional interference with Abramowitz’s efforts to sell stock.1
The inference is strengthened by Palantir’s willingness to spend $4 million to “protect” supposed
“trade secrets” that have not made a penny in revenue for anyone. Still, to refute these allegations
with more than inference, Defendants need discovery into the amount of costs incurred and the
reasons why the proceedings were initiated, which are called for by RFPs 68, 79, 90, and 92.

        Argument. Abramowitz must be able to defend against Palantir’s allegation that it incurred
$4 million in fees, as well as Palantir’s allegation that these fees were “forced” and a direct “result”
of the alleged misappropriation. After months of delay, Palantir recently agreed to produce legal
bills evidencing these fees. While claiming that there is no “dispute,” Palantir has only produced
bills evidencing less than $75,000 of the $4 million in fees sought even though the fact discovery
deadline is fast approaching. A prompt deadline for production is required. In any event, Palantir’s
production of non-privileged documents should not be limited to the bills but must also extend to
(1) documents reflecting billing rates, (2) documents reflecting payments, and (3) non-privileged
documents, if any, reflecting the reasons that Palantir filed the three proceedings. Palantir should
produce these documents—which were the subject of RFPs served ten months ago—in five days.

        Palantir should also produce privileged documents, including engagement letters. A party
impliedly waives privilege if it: (1) takes an “affirmative act” (like filing suit) that (2) puts
privileged communications “at issue,” while (3) asserting privilege in a manner that “would deny
the opposing party access to information vital to its defense.” United States v. Amlani, 169 F.3d
1189, 1195 (9th Cir. 1999). This test ensures that “parties in litigation [do] not abuse the privilege
by asserting claims the opposing party cannot adequately dispute unless it has access to the
privileged materials.” Apple Inc. v. Samsung Elecs., 306 F.R.D. 234, 241 (N.D. Cal. 2015). The
test boils down to “fairness” to the opposing party. Chevron v. Pennzoil Co., 974 F.2d 1156, 1162
(9th Cir. 1992). The waiver extends to work-product. United States v. Sanmina, 968 F.3d 1107,
1119 (9th Cir. 2020); Rambus v. Samsung, 2007 WL 3444376, at *3 (N.D. Cal. Nov. 13, 2007).

        All three prongs are satisfied. Palantir has taken an “affirmative act” by filing suit and
seeking damages for legal fees incurred in the three patent proceedings. And by arguing that these
proceedings were “forced” and “not voluntary,” Palantir has put its reasons for filing them at issue.
In other words, to refute Palantir’s allegation that it filed the proceedings because they were
“necessary” and “a result” of the alleged misappropriation, Abramowitz must have access to
Palantir’s contemporaneous communications about the actual reasons for filing the proceedings,
which may show that the proceedings had nothing to do with protecting Palantir’s “intellectual
property” and everything to do with burying Abramowitz in fees as he pursues litigation against
Palantir. Given that the “subject matter” here is “patent litigation,” Palantir’s “justifications” and

1
    The Delaware court recently denied Palantir’s motion for summary judgment.
                                                                                         (Continued...)

                                                    2
          Case 5:19-cv-06879-BLF Document 204 Filed 07/13/21 Page 4 of 8



reasons for filing the proceedings will “necessarily involve attorney-client advice.”2 See Lidoderm
Antitrust Litig., 2016 WL 4191612, at *7 (N.D. Cal. Aug. 9, 2016).

        Finally, contemporaneous communications about Palantir’s justifications for the lawsuits
are “vital” to Defendants’ defense. Without “access to contemporaneous information” about
Palantir’s actual reasons for filing the proceedings, Defendants would be forced to rely on
Palantir’s unchecked “characterization of events,” which is cold comfort (particularly given
Palantir’s other false allegations about damages). These circumstances require an implied waiver.
Lidoderm, 2016 WL 4191612, at *7; see also Amlani, 169 F.3d at 1196 (waiver where “alternative
sources of evidence would be of little, if any value”); Spin Master, Ltd. v. Zobmondo Ent., LLC,
2012 WL 8134011, at *4 (C.D. Cal. Mar. 9, 2012) (waiver where plaintiffs were “in a similar
bind”). Barring discovery into privileged communications would require Abramowitz to accept
Palantir’s say so about why it filed these lawsuits. The implied waiver doctrine does not permit
Palantir to take this approach, which is essentially to say: “[t]rust us”—we filed these proceedings
because we were “forced” to do so as a “result” of the alleged misappropriation and not as a direct
“result” of anything else. See Lidoderm, 2016 WL 4191612, at *7.

    II.     Palantir’s Position

         One of the forms of relief Palantir seeks in this action is reimbursement of the costs and fees
it has incurred in the patent proceedings it filed to remediate and mitigate Defendant Marc
Abramowitz’s wrongful attempts to patent its technologies. To be clear—contrary to Defendant’s
assertions—Palantir has not “refused” to provide documents substantiating this damages theory.
Indeed, Palantir has agreed to produce non-privileged information in its billing invoices and
statements describing, among other things, the services performed in the patent proceedings for
which Palantir seeks reimbursement, the rates charged for and time spent on those services, and the
identities of the relevant attorneys and staff. As Palantir already explained to Defendant, moreover,
it has no objection to producing, pursuant to the parties’ negotiated search protocol, any non-
privileged documents concerning the reasons for Palantir filing the patent proceedings, as well as
documents sufficient to show the payments Palantir has made in connection with those proceedings.

        The only dispute is over Defendant’s demand that Palantir also produce (i) its privileged
communications with counsel concerning the reasons for expending the fees in the patent
proceedings, and (ii) Palantir’s engagement agreements with counsel, which Defendant demanded
for the first time in this Joint Statement. As to the privileged communications, Palantir has not put
such communications “at issue” by virtue of bringing its claim for attorneys’ fees and therefore has
not waived privileged over them. See Rutgard v. Haynes, 185 F.R.D. 596, 599 (S.D. Cal. 1999)
(“This Court agrees with this reasoning, and the many other courts that have held that a party does
not place otherwise privileged attorney-client communications ‘at issue’ merely by seeking an award
of attorney fees as damages.”). Indeed, to the extent Defendant wishes to argue that the fees Palantir

2
  Palantir suggests that has not “used” or “relied” on privileged advice, but a party need not “attempt to
utilize privileged material” for there to be a waiver. Rambus, 2007 WL 3444376, at *3. Palantir also
argues that Abramowitz can defend against these damages with “objective evidence.” But, in the case it
relies on (KCC), the issue was whether “an oral or written agreement” existed. KCC CLass Action Servs.,
LLC v. Aetna, Inc., 2019 WL 8060670, at *2 (C.D. Cal. Oct. 15, 2019). That issue can easily be resolved
with non-privileged evidence. Contrary to Palantir’s suggestion, no amount of “expert testimony” about
the reasonableness of individual billing entries can answer the fundamental question here: why did
Palantir file the patent proceedings? None of Palantir’s cases involve the type of damages sought here,
where Palantir affirmatively put its reasons for filing the patent proceedings at issue in the complaint.


                                                    3
          Case 5:19-cv-06879-BLF Document 204 Filed 07/13/21 Page 5 of 8



incurred were not necessary to protect its intellectual property rights, he is free to do so through
“objective evidence”—such as expert testimony or billing records—“without obtaining confidential
communications [with counsel].” See KCC CLass Action Servs., LLC v. Aetna, Inc., 2019 WL
8060670, at *1 (C.D. Cal. Oct. 15, 2019). As to the engagement agreements, such agreements are
statutorily privileged under California law. See Cal. Bus. & Prof. Code § 6149; Stoba v.
Saveology.com, LLC, 2015 WL 10857528, at *4 (S.D. Cal. July 7, 2015). And regardless, Defendant
does not and cannot explain what relevant information in the engagement agreements he seeks to
discover that Palantir has not already agreed to produce in its billing records.

        Background. As this Court is aware, the parties are engaged in a series of disputes—both in
the United States and Europe—arising out Defendant’s theft of Palantir’s proprietary information.
Specifically, to protect its intellectual property rights, Palantir brought patent proceedings before the
USPTO and the Munich Regional Court in Germany, in which Palantir seeks, among other things,
declaratory relief that it is the true inventor of certain technologies Defendant has sought to patent.
At the same time, Palantir also filed an application under 28 U.S.C § 1782 in this District to obtain
discovery for the German proceedings. Palantir refers to these actions as the “Patent Proceedings.”3

        Separately, Palantir brought this action against Defendant for trade secret misappropriation
under California law in which it seeks, among other forms of relief, reimbursement of the costs and
fees it was forced to incur in the Patent Proceedings to remediate Defendant’s misconduct.4 To
substantiate these damages, Palantir has agreed to produce non-privileged information in its billing
invoices and statements reflecting, among other things, the amounts of the legal fees Palantir has
expended in the Patent Proceedings for which it seeks reimbursement, the billing rates of all service
providers, and descriptions of relevant services provided. Palantir has no objection, moreover, to
producing documents sufficient to show the payments it has made in connection with the Patent
Proceedings and non-privileged documents (if any) concerning the reasons for Palantir filing those
proceedings. Defendant has nonetheless demanded that Palantir also produce its (i) privileged
communications concerning Palantir’s reasons for incurring the fees at issue and (ii) its engagement
agreements with counsel. Neither of these categories of documents is discoverable.

       Privileged Communications. “[P]rivileged communications do not become discoverable
simply because they are related to issues raised in the litigation.” United States. v. Sanchez, 2016
WL 10651085, at *5 (C.D. Cal. Sept. 12, 2016). “[W]here the privileged communication simply
represents one of several forms of indirect evidence,” and is not “essential” to the opposing party’s
defense, privilege is not waived. See Sempra Energy v. Marsh USA, Inc., 2008 WL 11338481, at *3
(C.D. Cal. July 25, 2008). Rather, implied privilege waiver arises only when a party uses the



3
  Defendant makes highly misleading and inaccurate assertions concerning the Patent Proceedings and the
general merits of Palantir’s damages theories. To take just a few examples, Palantir did not lose the
USPTO proceedings; Palantir did not file the German case to somehow gain litigation leverage (indeed,
Magistrate Judge Corley has addressed similar arguments and held that discovery under 28 U.S.C § 1782
is appropriate in aid of the German proceedings); and Palantir’s trade secrets do not lack value.
Defendant’s statements concerning Palantir other damages theories are also false or inaccurate. Because
these factual disputes are irrelevant to the issue at hand, Palantir will address all these inaccuracies at an
appropriate time.
4
 Defendant asserts that Palantir’s damages theory is “unsupported under California law.” This, too, is a
mischaracterization of the relevant caselaw and Palantir’s position. Palantir will address these
mischaracterizations at an appropriate time.


                                                      4
          Case 5:19-cv-06879-BLF Document 204 Filed 07/13/21 Page 6 of 8



privileged communications as both a “sword and a shield” by making assertions that the other party
cannot rebut without them. See Bittaker v. Woodford, 331 F.3d 715, 719–20 (9th Cir. 2003).

         Here, Palantir has not used and will not use its communications with counsel as both a “sword
and a shield.” Id. Palantir will not rely on such communications to prove that the fees it incurred in
the Patent Proceedings were necessary to protect its intellectual property rights. Instead, Palantir can
and will rely on non-privileged documents and testimony establishing that (i) in the Patent
Proceedings, Palantir has requested declaratory relief that it is the true inventor of the technologies
at issue; (ii) such relief would protect Palantir’s intellectual property; and (iii) Palantir has incurred
fees to obtain that relief. None of these factual premises is dependent on the legal advice Palantir’s
litigation counsel provided to Palantir. See Rutgard v. Haynes, 185 F.R.D. 596, 599 (S.D. Cal.
1999) (“[M]any other courts that have held that a party does not place otherwise privileged attorney-
client communications ‘at issue’ merely by seeking an award of attorney fees as damages.”); see also
Rhone–Poulenc v. Home Indem. Co., 32 F.3d 851, 863 (3d Cir.1994) (“Advice is not in issue merely
because it is relevant . . . . The advice of counsel is placed in issue where the client asserts a claim
or defense, and attempts to prove that claim or defense by disclosing [privileged] communication.”).

         Equally as important, the privileged communications Defendant demands are not “vital” to
disputing Palantir’s damages claim. See KCC CLass Action Servs., LLC, 2019 WL 8060670, at *1.
To the extent Defendant believes that the Patent Proceedings were not necessary to protect Palantir’s
intellectual property, he is free to so argue through “objective evidence,” such as expert testimony
or the records Palantir has agreed to produce. See id. Defendant cannot explain, however, how
Palantir’s communications with its litigation counsel concerning the reasons for incurring legal fees
are “vital” for him to rebut Palantir’s contentions. See id. at *2 (holding that a party did not implicitly
waive privilege because the issue at hand could “be resolved on the objective evidence without
obtaining confidential communications [with counsel]”). Instead, Defendant’s entire contention is
based on a speculation that Palantir’s privileged communication will reveal evidence that it incurred
its legal fees for reasons other than to protect its intellectual property rights. If such speculations
were sufficient to effect implied waiver of privilege, then every claim for attorneys’ fees would
render privileged communications regarding the reasons for the fee expenditures discoverable.
Defendant has not cited a single case, however, permitting such discovery.5

         Engagement Agreements. For the first time in this Joint Statement, Defendant demands that
Palantir produce several categories of documents in addition to its privileged communications,
including engagement agreements with patent counsel. (See Joint St. at 2.) Engagement agreements
are, however, statutorily privileged under California law applicable to Palantir’s remaining state law
claims. See Cal. Bus. & Prof. Code § 6149; Stoba v. Saveology.com, LLC, 2015 WL 10857528, at
*4 (S.D. Cal. July 7, 2015). Moreover, Defendant does not explain what relevant information he
seeks to obtain from the engagement agreements that has not already agreed to provide through
billing invoices and statements. Without such a showing, his demand should be rejected.


5
 All of the cases Defendant cites are inapposite, as none involved the discovery Defendant seeks. See In
re Lidoderm Antitrust Litig., 2016 WL 4191612, at *5 (N.D. Cal. Aug. 9, 2016) (waiving privilege where
“central issue” was defendant’s belief that a settlement was lawful, and that belief was based on “legal
advice”); Amlani, 169 F.3d at 1195 (waiving privilege as to communications surrounding former
attorney’s withdrawal because those communications were “necessary” to defend against a criminal
defendant’s attorney disparagement contention); Spin Master v. Zobmondo Ent., LLC, 2012 WL 8134011,
at *1 (C.D. Cal. Mar. 9, 2012) (finding waiver over communications necessary to rebut a good faith
defense).


                                                    5
        Case 5:19-cv-06879-BLF Document 204 Filed 07/13/21 Page 7 of 8




Dated: July 13, 2021                By:     /s/ Jack P. DiCanio
                                          SKADDEN, ARPS, SLATE,
                                          MEAGHER & FLOM LLP

                                          JACK P. DICANIO (SBN 138782)
                                          jack.dicanio@skadden.com
                                          NIELS J. MELIUS (SBN 294181)
                                          niels.melius@skadden.com
                                          525 University Avenue
                                          Palo Alto, California 94301
                                          Telephone: (650) 470-4500
                                          Facsimile: (650) 4704570

                                          BARRY SIMON (pro hac vice)
                                          bsimon@wc.com
                                          JONATHAN B. PITT (pro hac vice)
                                          jpitt@wc.com
                                          STEPHEN L. WOHLGEMUTH (pro
                                          hac vice)
                                          swohlgemuth@wc.com
                                          WILLIAMS & CONNOLLY LLP
                                          725 Twelfth Street, N.W.
                                          Washington, D.C. 20005
                                          Telephone: (202) 434-5000
                                          Facsimile: (202) 434-5029

                                          Attorneys for Defendant



Dated: July 13, 2021                      By: /s/ Yahor Fursevich
                                          HUESTON HENNIGAN LLP

                                          JOHN C. HUESTON (SBN 164921)
                                          jhueston@hueston.com
                                          MOEZ M. KABA (SBN 257456)
                                          mkaba@hueston.com
                                          YAHOR FURSEVICH (SBN 300520)
                                          yfursevich@hueston.com
                                          523 West 6th Street, Suite 400
                                          Los Angeles, CA 90014
                                          Attorneys for Plaintiff




                                      6
         Case 5:19-cv-06879-BLF Document 204 Filed 07/13/21 Page 8 of 8



                                SIGNATURE ATTESTATION

       Pursuant to Civil Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence

in the filing of this document has been obtained from any other signatory to this document.



Dated: July 13, 2021                             /s/ Jack P. DiCanio

                                                    Jack P. DiCanio




                                                7
